DETAILED ACTION
This is the first Office Action regarding application number 16/921,137, filed on 07/02/2020, which is a continuation of application number 16/013,437, filed on 06/20/2018, which claims priority to provisional application number 62/522,402, filed on 06/20/2017.
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-44 are currently pending.
Claims 1-44 are examined below.
Claims 13, 21, 35, and 43 are objected to.
Claims 1-12, 14-20, 22-34, 36-42, and 44 are rejected.


Allowable Subject Matter



Specification
The specification is objected to because the Applicant’s use of various trademarks do not include accompanying definitions that are sufficiently descriptive, enabling, precise, and definite.  MPEP 608.01(v).
The use of the terms ClosureTurf, VersaCap, HydroBinder, and ArmorFill, each of which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trade marks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Each of these trade marks should include the proper registration status symbol following the mark, such as ®.  MPEP 608.01(v)(II).
The Applicant also identifies the word “SureGripnet” as a trade mark, but the Examiner did not find this registered mark in the Trademark Electronic Search System 


Request for Information under 37 C.F.R. § 1.105
The Applicant and the assignee of this application are required under 37 C.F.R. § 1.105 to provide the following information that the Examiner has determined is reasonably necessary to the examination of this application.
Technical specification sheets or other documentation that sufficiently describe the materials and/or products referred to by the trademark names ClosureTurf, VersaCap, HydroBinder, ArmorFill, and SureGripnet.
The Examiner finds that the information required is reasonably necessary to treat a matter related to patentability in this application, and the information required is necessary for the Examiner to make a reasoned judgment of patentability under 35 U.S.C. § 112.  See Star Fruits S.N.C. v. United States, 393 F.3d 1277, 1283 (Fed. Cir. 2005).
The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. § 1.56.  Where the Applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item. 
a failure to reply to this request for information may result in abandonment of the application.


Claim Objections
Claims 9 and 31 are objected to because of the following informalities:
Claims 9 and 31 recite “tuffs” instead of “tufts”.
Appropriate correction is required.

Claims 13, 21, 35, and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 9, 14, 22, 26, 31, 36, and 44 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 7, 9, 26, and 31 each recites “further comprising a tufted geosynthetic cover” although claims 1 and 23 already claims a tufted geosynthetic cover in the preamble.  The Applicant should either amend claims 1 and 23 to remove the limitation from the preamble or amend claims 7, 9, 26, and 31 to read “wherein the tufted geosynthetic cover comprises a fabric member . . .”.
Claims 14 and 22 each recites “a portion of the attaching connector” but no “attaching connector” is recited in any earlier recited claim.  
Claims 36 and 44 recites “a portion of the attaching connector” but no “attaching connector” is recited in any earlier recited claim.  The Applicant might amend the recitation to read “a portion of each of the attachment connectors”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over TOMLINSON (US 2013/0056595 A1) in view of AYERS (US 7,682,105 B2) and VIETAS (US 2017/0111006 A1).
Regarding claims 1 and 16, TOMLINSON teaches an apparatus and method for mounting a photovoltaic module to a tufted geosynthetic cover overlying a landfill surface, comprising: 
one or more features for attaching a photovoltaic module to a geosynthetic cover (Fig. 9). 

    PNG
    media_image1.png
    357
    725
    media_image1.png
    Greyscale
 
TOMLINSON does not disclose that the geosynthetic cover is tufted, that the attachment features are anti-creep strips for attaching to a photovoltaic module, said anti-creep strip having a plurality of spaced-apart projections extending from a surface opposing the attachment with the photovoltaic module, or that the projections being 
AYERS discloses a tufted geosynthetic cover that provides a pleasant visual appearance of grass and also provides required drainage properties for landfills (Fig. 3.1).

    PNG
    media_image2.png
    913
    574
    media_image2.png
    Greyscale

VIETAS teaches a solar panel support system suitable for use on landfills and hillsides (paras. 24 and 34), where the lower surface of the supports provides for frictional engagement (para. 34), and may include a plurality of thin spike protrusions extending downwardly to penetrate and engage the surface below (para. 34).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify TOMLINSON and add tufts to the geosynthetic cover as taught by AYERS in order to provide a natural grass like appearance (AYERS, col. 2, ll. 8-10).

The Examiner finds that the final arrangement of the apparatus of modified TOMLINSON would have projections being disposed within tufts of the tufted geosynthetic that frictionally secure the photovoltaic module attached to the anti-creep strip to the tufted geosynthetic cover.

Regarding claims 2 and 17, the combination of TOMLINSON, AYERS, and VIETAS teaches or suggests the apparatus and method as recited in claims 1 and 16, further comprising a plurality of flexible attachment connectors (standoff mounts 102 with flexible neck portions along with bonding rings 116, TOMLINSON, para. 43), each for attaching at a first portion to the photovoltaic module and for attaching at a second portion to the tufted geosynthetic cover, whereby the flexible attachment connector, being attached to the photovoltaic module and to the tufted geosynthetic cover, further secures the photovoltaic module to the tufted geosynthetic cover (TOMLINSON, Fig. 9). 

Regarding claims 3 and 18, the combination of TOMLINSON, AYERS, and VIETAS teaches or suggests the apparatus and method as recited in claims 2 and 17, wherein attaching comprises mechanically attached, chemically attached, heat or sonic 

Regarding claim 4, the combination of TOMLINSON, AYERS, and VIETAS teaches or suggests the apparatus as recited in claim 2, wherein the attachment connectors comprise elongate strips of a material suitable for welding to the tufted geosynthetic cover (annular rings comprise elongate strips of material looped and connected at their ends, that may be welded together and to the geosynthetic cover, TOMLINSON, paras. 44-45).

Regarding claim 5, the combination of TOMLINSON, AYERS, and VIETAS teaches or suggests the apparatus as recited in claim 2, further comprising a mounting baseplate secured to the photovoltaic module (mounting and attachment rails 104/106, TOMLINSON, Fig. 9), the first portion of the flexible attachment connector for attaching thereto for securing the flexible attachment connector to the photovoltaic module (TOMLINSON, Fig. 9).

Regarding claim 6, the combination of TOMLINSON, AYERS, and VIETAS teaches or suggests the apparatus as recited in claim 1, wherein the projections of the anti-creep strip comprise a plurality of spaced-apart feet projecting from a bottom surface of the anti-creep strip (VIETAS, para. 34 describes spaced apart thin spike protrusions extending downwardly from an “anti-creep” strip/base surface to frictionally engage the surface below). 

Regarding claim 7, the combination of TOMLINSON, AYERS, and VIETAS teaches or suggests the apparatus as recited in claim 6, further comprising a tufted geosynthetic cover that comprises a fabric member having a plurality of tufts tufted with a yarn and the tufts extending from the fabric member as a plurality of slender elongated blades of an artificial grass (AYERS, Fig. 31), whereby a frictional force arises by the feet of the anti-creep strips being engaged with one or more of the tufted blades, for resisting wind uplift of the photovoltaic module from the tufted geosynthetic (VIETAS, para. 34 describes spaced apart thin spike protrusions extending downwardly from an “anti-creep” strip/base surface to frictionally engage the surface below). 

Regarding claim 8, the combination of TOMLINSON, AYERS, and VIETAS teaches or suggests the apparatus as recited in claim 7, wherein the tufts further comprise a light reflective element (tuft yarns include necessary additives/components to provide aesthetically pleasing grass color, AYERS, col. 4, ll. 17-18).

Regarding claim 9, the combination of TOMLINSON, AYERS, and VIETAS teaches or suggests the apparatus as recited in claim 1, further comprising a tufted geosynthetic cover that comprises a fabric member having a plurality of tufts tufted with a yarn and the tuffs extending from the fabric member as slender elongated blades of an artificial grass (AYERS, Fig. 31); and an infill of granular material received within an interspatial gap between the extending blades and the fabric member (sand layer as infill to ballast and protect system against wind uplift, AYERS, col. 3, ll. 39-41). 

Regarding claim 10, the combination of TOMLINSON, AYERS, and VIETAS teaches or suggests the apparatus as recited in claim 9, wherein the yarn includes a reflective additive (tuft yarns include necessary additives/components to provide aesthetically pleasing grass color, AYERS, col. 4, ll. 17-18). 

Regarding claim 11, the combination of TOMLINSON, AYERS, and VIETAS teaches or suggests the apparatus as recited in claim 9, wherein the yarn includes a light reflective pigment (tuft yarns include necessary additives/pigments/components to provide aesthetically pleasing grass color, AYERS, col. 4, ll. 17-18).. 

Regarding claims 12 and 20, the combination of TOMLINSON, AYERS, and VIETAS teaches or suggests the apparatus and method as recited in claims 1 and 16, further comprising a wind breaking element (wind shield 146, TOMLINSON, para. 52, Fig. 9). 

Regarding claim 15, the combination of TOMLINSON, AYERS, and VIETAS teaches or suggests the apparatus as recited in claim 1, further comprising a tilting device, whereby the photovoltaic module is oriented at a selected angle relative to the geosynthetic cover for generation of electricity (VIETAS, Figs. 6B-6C illustrate tilting brackets for orienting the modules to a selected angles relative to the cover). 

    PNG
    media_image3.png
    737
    547
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    702
    585
    media_image4.png
    Greyscale


Regarding claim 19, the combination of TOMLINSON, AYERS, and VIETAS teaches or suggests the method as recited in claim 16, further comprising the step of distributing over the geosynthetic cover a ballast for filling a portion of the interstices between the tufts (sand layer as infill to ballast and protect system against wind uplift, AYERS, col. 3, ll. 39-41).


Claims 23, 27-34, 37, 38, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over TOMLINSON (US 2013/0056595 A1) in view of AYERS (US 7,682,105 B2).
Regarding claims 23 and 38, TOMLINSON teaches an apparatus and method for mounting a photovoltaic module (solar panel 100) to a tufted geosynthetic cover (membrane 10) overlying a landfill surface, comprising: 

whereby the flexible attachment connector, being attached to the photovoltaic module and to the tufted geosynthetic cover, secures the photovoltaic module to the tufted geosynthetic cover (Fig. 9). 

    PNG
    media_image1.png
    357
    725
    media_image1.png
    Greyscale

TOMLINSON does not disclose expressly that the geosynthetic cover is tufted.
AYERS discloses a tufted geosynthetic cover that provides a pleasant visual appearance of grass and also provides required drainage properties for landfills (Fig. 3.1).

    PNG
    media_image2.png
    913
    574
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify TOMLINSON and add tufts to the geosynthetic cover as taught by AYERS in order to provide a natural grass like appearance (AYERS, col. 2, ll. 8-10).

Regarding claims 27 and 40, the combination of TOMLINSON and AYERS teaches or suggests the apparatus and method as recited in claims 23 and 38, wherein attaching comprises mechanically attached, chemically attached, heat or sonic welding, or thermoset bonding (adhesive bonding, ultrasonic welding, etc., TOMLINSON, para. 44). 

Regarding claim 28, the combination of TOMLINSON and AYERS teaches or suggests the apparatus as recited in claim 23, wherein the attachment connectors 

Regarding claim 29, the combination of TOMLINSON and AYERS teaches or suggests the apparatus as recited in claim 23, further comprising a mounting baseplate (mounting and attachment rails 104/106, TOMLINSON, Fig. 9) secured to the photovoltaic module, the first portion of the flexible attachment connector for attaching thereto for securing the flexible attachment connector to the photovoltaic module (TOMLINSON, Fig. 9). 

Regarding claim 30, the combination of TOMLINSON and AYERS teaches or suggests the apparatus as recited in claim 26, wherein the tufts further comprise a light reflective element (the grass tufts are colored, and the coloring is caused by light reflection, see AYERS). 

Regarding claims 31 and 41, TOMLINSON teaches the apparatus and method as recited in claims 23 and 38, comprising a tufted geosynthetic cover (membrane 10) that comprises a fabric member having a plurality of tufts tufted with a yarn and the tufts extending from the fabric member as slender elongated blades of an artificial grass (AYERS, Fig. 31); and an infill of granular material received within an interspatial gap 

Regarding claim 32, the combination of TOMLINSON and AYERS teaches or suggests the apparatus as recited in claim 31, wherein the yarn includes a reflective additive (the grass tufts are colored, and the coloring is caused by light reflection, caused by additives to the polymeric tuft yarns, see AYERS). 

Regarding claim 33, the combination of TOMLINSON and AYERS teaches or suggests the apparatus as recited in claim 32, wherein the yarn includes a light reflective pigment (the grass tufts are colored, and the coloring is caused by light reflection, caused by additives/pigments to the polymeric tuft yarns, see AYERS). 

Regarding claims 34 and 42, the combination of TOMLINSON and AYERS teaches or suggests the apparatus and method as recited in claims 23 and 38, further comprising a wind breaking element (wind shield 146, TOMLINSON, para. 52, Fig. 9). 

Claims 24, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over TOMLINSON (US 2013/0056595 A1) and AYERS (US 7,682,105 B2) and as applied to claim 23 above, and further in view of VIETAS (US 2017/0111006 A1).
Regarding claims 24 and 39, the combination of TOMLINSON and AYERS teaches or suggests the apparatus and method as recited in claims 23 and 38, but does 
VIETAS teaches a solar panel support system suitable for use on landfills and hillsides (paras. 24 and 34), where the lower surface of the supports provides for frictional engagement (para. 34), and may include a plurality of thin spike protrusions extending downwardly to penetrate and engage the surface below (para. 34).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify TOMLINSON and configure the attachment features to be a plurality of thin spike protrusions extending downwardly as taught by VIETAS to provide for frictional engagement on surfaces inadequate for anchoring, such as on a tufted geosynthetic cover on top of a landfill (VIETAS, paras. 24 and 34).
The Examiner finds that the final arrangement of the apparatus of modified TOMLINSON would have projections being disposed within tufts of the tufted geosynthetic that frictionally secure the photovoltaic module attached to the anti-creep strip to the tufted geosynthetic cover.

Regarding claim 37, the combination of TOMLINSON and AYERS teaches or suggests the apparatus as recited in claim 23, but does not disclose expressly a tilting 
VIETAS, Figs. 6B-6C illustrate tilting brackets for orienting the modules to a selected angles relative to the cover (para. 45).

    PNG
    media_image3.png
    737
    547
    media_image3.png
    Greyscale

    PNG
    media_image5.png
    715
    596
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify TOMLINSON and incorporate the tiling bracket devices taught by VIETAS in order to independently adjust and set the angular positions of the modules because each module may require different angular positions for optimized operation (VIETAX, paras. 42 and 45).


Conclusion
No claim is allowed.
Claims 13, 21, 35, and 43 are objected to.


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721